Exhibit 10.1

March     , 2019

Dear                     :

As an employee of Versum Materials, Inc. or its subsidiaries (collectively,
“Versum” or the “Company”), you are aware that Versum recently entered into a
definitive merger agreement under which Versum will merge with Entegris, Inc.
(the “Proposed Transaction”).

In recognition of the fact that you are a valued member of the Versum team, we
would like to offer you a retention bonus incentive in connection with the
Proposed Transaction, subject to the terms and conditions of this letter
agreement (this “Agreement”). The Retention Bonus (as defined below) will not be
applicable in any other circumstances or for any other future transaction,
unless explicitly agreed in writing by the Company and you. The Retention Bonus
will be payable to you if you remain employed by the Company or its successor
(or any parent or affiliate) through the date which is six (6) months following
the Closing (as defined in Appendix A) (the “Anniversary Date”), subject to the
terms and conditions set forth below. The Retention Bonus is in addition to the
rights (if any) you may have under (a) the Versum Materials, Inc. Severance
Plan, subject to the terms and conditions set forth in such plan (the “Plan”);
or (b) the terms of any employment agreement that may be in effect between you
and the Company.

This incentive is personal to you and it is a condition to your receipt of any
of the amounts herein that you keep this Agreement confidential and do not
discuss this Agreement with anyone other than myself, Human Resources, Legal or
our CEO, and in confidence, your spouse or partner, financial and/or legal
advisor (except to the extent the terms of this Agreement are publicly disclosed
by the Company).

 

1.

Proposed Retention Bonus

Subject to the conditions set forth herein, the Company will make a special
one-time payment to you equal to $             as a retention bonus (the
“Retention Bonus”). The Retention Bonus (a) is subject to your execution and
non-revocation of a general release of claims agreement in the form determined
by the Company pertaining to certain claims you may have against the Company,
its affiliates and other related parties up to and through the date the
Retention Bonus is paid (the “Release”) and (b) subject to satisfaction of
clause (a), will be paid by the Company in cash (less required withholdings and
deductions) on or prior to sixty (60) days following the Anniversary Date. If
your employment is terminated after the Closing but prior to the Anniversary
Date by the Company or its successor (or any parent or affiliate) without Cause
or by you for Good Reason (each, a “Qualifying Termination”), the Retention
Bonus payment shall become due and payable in cash on or prior to sixty
(60) days following such termination of employment, subject to the execution and
non-revocation of the Release. No part of the Retention Bonus will be treated as
compensation paid to you for purposes of calculating your entitlement to any
retirement or other benefits provided by the Company. Any payments under the
Plan will continue to be paid in accordance with the terms of the Plan.



--------------------------------------------------------------------------------

2.

Conditions

Your rights with respect to the Retention Bonus, in addition to the above, are
subject to the satisfaction of the following conditions:

 

  (a)

The Closing must occur on or before             , 2020 (unless such date is
extended by Versum in its sole discretion);

 

  (b)

From now until the earlier of the Anniversary Date and a Qualifying Termination,
(i) you must remain an employee of the Company or its successor (or any parent
or affiliate) in good standing; (ii) you must continue to perform your duties
and responsibilities as assigned by the Company or its successor (or any parent
or affiliate); and (iii) you must not have given notice of termination of your
employment with the Company or its successor (or any parent or affiliate) (other
than for Good Reason);

 

  (c)

You have not filed or asserted any claims on or before the relevant payment date
against Versum or its successor (or any parent or affiliate) and you have
executed and delivered to the Company a valid Release within twenty-one
(21) days following the Anniversary Date (or, if earlier, the statutorily
required period following the date of a Qualifying Termination) and you have not
revoked such release during the seven (7) day period following your delivery of
the Release;

 

  (d)

You will assist Versum in all of its efforts to complete the Proposed
Transaction up to and through the Anniversary Date (or, if earlier, through the
date of a Qualifying Termination). In performing these duties, you will maintain
total confidentiality with regard to the Proposed Transaction (except in the
good faith performance of your duties, as permitted by Versum with Entegris) and
represent Versum’s interests in completing the Proposed Transaction in a timely
fashion; and

 

  (e)

You will keep confidential the existence and terms of this Agreement and will
not discuss it with anyone (including your manager or supervisor) other than
myself, Human Resources, our Legal Department or our CEO, and in confidence your
spouse, financial and/or legal advisors (except to the extent the terms of this
Agreement are publicly disclosed by the Company).

 

3.

Administration

The Retention Bonus will be administered solely by the Vice President, Human
Resources and Senior Vice President, General Counsel of the Company.

 

4.

Arbitration

Any dispute or controversy arising under, related to or in connection with this
Agreement or the Retention Bonus shall be settled exclusively by arbitration
before a single arbitrator in the state in which your principal place of
employment is located, in accordance with the Commercial Arbitration Rules of
American Arbitration Association. The arbitrator’s decision shall be final and
binding on all parties to this Agreement and such decision may be enforced in
any court having competent jurisdiction.

 

2



--------------------------------------------------------------------------------

5.

Assignment

This Agreement is personal to you and may not be assigned by you. This Agreement
shall inure to the benefit of and be binding upon Versum and its successors.
Versum shall require, if not otherwise required by operation of law, any
successor to the business, whether direct or indirect, by purchase, merger,
consolidation, acquisition of stock or otherwise, to assume and perform this
Agreement in the same manner and to the same extent as Versum would be required
to perform if no such succession has taken place.

 

6.

Governing Law

This Agreement shall be governed by and construed in accordance with the law of
the State of New York without reference to principles of conflict of laws.

 

7.

Termination

This Agreement shall automatically terminate on                      if the
Closing has not occurred on or before that date, unless the Company extends such
termination date in its sole discretion.

 

8.

Effect on Existing Employment

This Agreement shall not be construed as giving you the right to be retained in
the employ of, or in any consulting relationship to, the Company or its
successor (or any parent or affiliate). You acknowledge and understand that your
employment with the Company or its successor (or any parent or affiliate) is on
an “at will” basis. Except as otherwise set forth herein, your employment
agreement, if any, shall remain in full force and effect.

 

9.

Interpretation

The Company shall be empowered to make all determinations or interpretations
contemplated under this Agreement, which determinations and interpretations
shall be binding and conclusive on you and the Company.

 

10.

No Trust Fund

This Agreement shall not be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Company and you or any other
person. To the extent that you acquire the right to receive payments from the
Company under this Agreement, such right shall be no greater than the right of
any unsecured general creditor of the Company.

 

11.

Amendment

This Agreement may not be amended or modified other than by a written agreement
executed by you and the Company or its successors, nor may any provision hereof
be waived other than by a writing executed by you or the Company or its
successors.

 

12.

Entire Agreement

This Agreement and the documents referred to herein or delivered pursuant hereto
which form a part hereof contain the entire understanding of the parties with
respect to the Retention Bonus and any other retention award related to, or
payable in connection with, the Proposed Transaction. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with

 

3



--------------------------------------------------------------------------------

respect to the Retention Bonus and any other retention award related to, or
payable in connection with, the Proposed Transaction other than those expressly
set forth herein and therein. This Agreement supersedes all prior agreements and
understandings between the parties with respect to the Retention Bonus and any
other retention award related to, or payable in connection with, the Proposed
Transaction.

 

13.

Counterparts

This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

14.

Section 409A of the Code

The Company intends that this Agreement complies with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code” and such section,
“Section 409A”) to the extent that the requirements of Section 409A are
applicable thereto (and not exempt pursuant to the short term deferral exception
under Treas. Reg. Section 1.409A-1(b)(4) or otherwise), and the provisions of
this Agreement shall be construed in a manner consistent with that intention. If
the Company believes, at any time, that any payment or benefit under this
Agreement that is subject to Section 409A does not so comply, this Agreement
will be interpreted or reformed in the manner necessary to achieve compliance
with Section 409A. If and to the extent required to comply with Section 409A,
(a) no payment or benefit required to be paid under this Agreement on account of
termination of your employment shall be made unless and until you incur a
“separation from service” within the meaning of Section 409A, (b) if you are a
“specified employee,” then no payment or benefit that is payable on account of
your “separation from service,” as that term is defined for purposes of
Section 409A, shall be made before the date that is six (6) months after your
“separation from service” (or, if earlier, the date of your death), and (c) if
the applicable deadline for you to execute (and not revoke) the applicable
general Release spans two (2) calendar years, the Retention Bonus shall be paid
in the second calendar year. While the payments and benefits provided hereunder
are intended to be structured in a manner to avoid the implication of any
penalty taxes under Section 409A, in no event whatsoever shall the Company or
any of its affiliates be liable for any additional tax, interest, or penalties
that may be imposed on you as a result of Section 409A.

 

15.

Section 280G of the Code

Notwithstanding any provision of this Agreement to the contrary, if the payments
or benefits received or to be received by you are contingent on the occurrence
of a change in control (including if the payment was generated by the change in
control or is made as a result of an event that is closely associated with the
change in control and the event is materially related to the change in control),
whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with the Company (all such payments and benefits, being hereinafter
referred to as the “Total Payments”), and such payments or benefits would be
subject to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”), you shall receive the Total Payments and be responsible for the Excise
Tax; provided, however, that you shall not receive the Total Payments and the
Total Payments shall be reduced to the Safe Harbor Amount if (x) the net amount
of such Total Payments, as so reduced to the Safe Harbor Amount (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Total Payments) is greater than or equal to (y) the net amount of such
Total Payments

 

4



--------------------------------------------------------------------------------

without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such Total Payments and the amount of the Excise Tax
to which you would be subject in respect of such unreduced Total Payments). The
“Safe Harbor Amount” is the amount to which the Total Payments would
hypothetically have to be reduced so that no portion of the Total Payments would
be subject to the Excise Tax.

For purposes of determining whether any of the Total Payments will be subject to
the Excise Tax and the amount of such Excise Tax, (a) all of the Total Payments
shall be treated as “parachute payments” (within the meaning of
Section 280G(b)(2) of the Code) unless, in the opinion of tax counsel (“Tax
Counsel”) selected by the accounting firm which was, immediately prior to the
Closing, the Company’s independent auditor (the “Auditor”), such payments or
benefits (in whole or in part) do not constitute parachute payments, including
by reason of Section 280G(b)(4)(A) of the Code, (b) all “excess parachute
payments” within the meaning of Section 280G(b)(1) of the Code shall be treated
as subject to the Excise Tax unless, in the opinion of Tax Counsel, such excess
parachute payments (in whole or in part) represent reasonable compensation for
services actually rendered (within the meaning of Section 280G(b)(4)(B) of the
Code) in excess of the base amount (within the meaning of Section 280G(b)(3) of
the Code) allocable to such reasonable compensation, or are otherwise not
subject to the Excise Tax and (c) the value of any noncash benefits or any
deferred payment or benefit shall be determined by the Auditor in accordance
with the principles of Sections 280G(d)(3) and (d)(4) of the Code. If the
Auditor is prohibited by applicable law or regulation from performing the duties
assigned to it hereunder, then a different auditor, acceptable to both Versum
and you, shall be selected. The fees and expenses of Tax Counsel and the Auditor
shall be paid by Versum.

Please sign this Agreement and return it to me by March     , 2019. We will
contact you about the timing of execution of Exhibit A.

We thank you in advance for the valuable contribution which you have made and
which we are sure you will continue to make to the Company.

Yours truly,

 

ACCEPTED AND AGREED:

 

[NAME]

 

5



--------------------------------------------------------------------------------

Appendix A

Definitions

For the purposes of the Agreement:

“Cause” shall have the meaning set forth in any individual employment agreement
between you and the Company or, if no such agreement exists or such term is not
defined, shall mean (i) your willful and continued failure to substantially
perform your duties (other than any such failure resulting from incapacity due
to physical or mental illness), after written notice from the Company requesting
such substantial performance is delivered to you, which notice identifies in
reasonable detail the manner in which the Company believes you have not
substantially performed your duties and provides thirty (30) days in which to
cure such failure; (ii) any act of fraud, embezzlement or theft on your part
against the Company, its successor or affiliates; (iii) a conviction (or plea of
nolo contendere) of a felony or any crime involving moral turpitude; (iv) a
breach of a material element of the Company’s Code of Ethics or
Non-Solicitation, Non-Compete, Confidentiality and Intellectual Property
Agreement (or any successor or similar policies); or (v) any material breach of
your obligations under this Agreement or any individual employment agreement,
which, to the extent curable, has not been cured to the reasonable satisfaction
of the Company’s board of directors within thirty (30) days after you have been
provided written notice of such breach.

“Closing” means the closing of the Proposed Transaction as defined in the
Agreement and Plan of Merger among Versum Materials, Inc. and Entegris, Inc.,
dated as of January 27, 2019, as may be amended from time to time.

“Good Reason” shall have the meaning set forth in any individual employment
agreement between you and the Company or, if no such agreement exists or such
term is not defined, shall mean without your consent, (i) a material reduction
in your duties or responsibilities; (ii) a material reduction in your base
salary or target bonus opportunity; (iii) a change of your principal place of
employment of more than fifty (50) miles from your principal place of employment
immediately prior to such change; provided, however, that such event will not
constitute Good Reason unless you have provided the Company notice of the
existence of a Good Reason condition no more than sixty (60) days after its
initial existence and the Company has failed to remedy the condition within
thirty (30) days after such notice.



--------------------------------------------------------------------------------

Exhibit A

Form of Release

As used in this release of claims agreement (the “Release of Claims”), the term
“claims” will include all claims, covenants, warranties, promises, undertakings,
actions, suits, causes of action, obligations, debts, accounts, attorneys’ fees,
judgments, losses and liabilities, of whatsoever kind or nature, in law, equity
or otherwise. Capitalized terms not otherwise defined herein shall have the
meaning set forth in the letter agreement, dated as of February 18, 2019,
entered into with Versum Materials, Inc. (the “Company”) (the “Retention Bonus
Letter”), to which this Release of Claims is attached as an Exhibit A.

For and in consideration of the consideration provided in the Retention Bonus
Letter (collectively, the “Consideration”) and other good and valuable
consideration, I, for and on behalf of myself and my heirs, administrators,
executors and assigns, effective as of the date hereof, do fully and forever
release, remise and discharge the Company and its subsidiaries and affiliates
(collectively, the “Company Group”), together with their respective current and
former officers, directors, partners, members, shareholders, fiduciaries,
counsel, employees and agents (collectively, and with the Company Group,
the “Company Parties”) from any and all claims whatsoever up to the date hereof
that I had, may have had, or now have against the Company Parties, whether known
or unknown, for or by reason of any matter, cause, or thing whatsoever,
including any claim arising out of or attributable to my employment or the
termination of my employment with the Company Group, whether for tort, breach of
express or implied contract, intentional infliction of emotional distress,
wrongful termination, unjust dismissal, defamation, libel, or slander, or under
any federal, state, or local law dealing with discrimination based on age, race,
sex, national origin, handicap, religion, disability or sexual orientation. The
release of claims in this Release of Claims includes, but is not limited to, all
claims arising under the Age Discrimination in Employment Act of 1967 (“ADEA”),
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act
of 1990, the Civil Rights Act of 1991, the Family and Medical Leave Act of 1993,
the Employee Retirement Income Security Act of 1974, the Worker Adjustment and
Retraining Notification Act of 1988 and the Equal Pay Act of 1963, each as may
be amended from time to time, and all other federal, state, and local laws, the
common law, and any purported restriction on an employer’s right to terminate
the employment of employees. I intend this Release of Claims to be a general
release of any and all claims to the fullest extent permissible by law and for
the provisions regarding the release of claims against the Company Parties to be
construed as broadly as possible, and hereby incorporate in this release similar
federal, state or other laws, all of which I also hereby expressly waive.

By executing this Release of Claims, I specifically release all claims relating
to my service and its termination under ADEA, a U.S. federal statute that, among
other things, prohibits discrimination on the basis of age in employment and
employee benefit plans.

I acknowledge and agree that by virtue of the foregoing, I have waived any
relief available to me (including without limitation, monetary damages,
equitable relief and reinstatement) under any of the claims and/or causes of
action waived in this Release of Claims. Therefore I agree that I will not
accept any award or settlement from the Company Group (including but not limited
to any proceeding brought by any other person or by any government agency) with
respect to any claim or right waived in this Release of Claims.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, nothing in this Release of Claims shall be a
waiver of: (i) my rights with respect to the Consideration; (ii) my rights to
benefits due to terminated employees under any pension plan (as defined in
Section 3(2) of ERISA) of the Company Group, including any qualified pension
plan; (iii) my rights under my employment agreement, if any; (iv) my rights
under the Plan, if any; (v) my rights to make any Permitted Disclosure (as
described below) or to collect a whistleblower award from any Governmental
Entity (as defined below) arising from or in connection with any Permitted
Disclosure; and (vi) any claims that cannot be waived by law including, without
limitation, any claims filed with the Equal Employment Opportunity Commission,
the U.S. Department of Labor, or claims under ADEA that arise after the date of
this Release of Claims.

Nothing in this Release of Claims shall prohibit or impede me from
communicating, cooperating or filing a complaint with any U.S. federal, state or
local governmental or law enforcement branch, agency or entity (collectively, a
“Governmental Entity”) with respect to possible violations of any U.S. federal,
state or local law or regulation, or otherwise making disclosures to any
Governmental Entity, in each case, that are protected under the whistleblower
provisions of any such law or regulation, provided that in each case such
communications and disclosures are consistent with applicable law (a “Permitted
Disclosure”). I understand that I do not need the prior authorization of (or to
give notice to) the Company regarding any such communication or disclosure. I
further understand and acknowledge that an individual shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made (i) in confidence to a federal, state,
or local government official or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law, or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal. I understand and acknowledge further that an individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual files any
document containing the trade secret under seal and does not disclose the trade
secret, except pursuant to court order. Notwithstanding the foregoing, under no
circumstance will I be authorized to disclose any information covered by
attorney-client privilege or attorney work product of any member of the Company
Group without prior written consent of the Company’s General Counsel or other
officer designated by the Company.

I expressly acknowledge and agree that I:

 

  •  

Am able to read the language, and understand the meaning and effect, of this
Release of Claims;

 

  •  

Have no physical or mental impairment of any kind that has interfered with my
ability to read and understand the meaning of this Release of Claims or its
terms, and that I am not acting under the influence of any medication, drug or
chemical of any type in entering into this Release of Claims;

 

  •  

Am specifically agreeing to the terms of the release contained in this Release
of Claims because the Company has agreed to pay me the Consideration, which the
Company has agreed to provide because of my agreement to accept it in full
settlement of all possible claims I might have or ever had, and because of my
execution of this Release of Claims;



--------------------------------------------------------------------------------

  •  

Acknowledge that but for my execution of this Release of Claims, I would not be
entitled to the Consideration;

 

  •  

Understand that, by entering into this Release of Claims, I do not waive rights
or claims under ADEA that may arise after the date I execute this Release of
Claims;

 

  •  

Had or could have until [date to be determined] (the “Review Period”), in which
to review and consider this Release of Claims, and that if I execute this
Release of Claims prior to the expiration of the Review Period, I have
voluntarily and knowingly waived the remainder of the Review Period;

 

  •  

Was advised to consult with my attorney regarding the terms and effect of this
Release of Claims; and

 

  •  

Have signed this Release of Claims knowingly and voluntarily.

Notwithstanding anything contained herein to the contrary, this Release of
Claims will not become effective or enforceable prior to the expiration of the
period of seven (7) calendar days following the date of its execution by me (the
“Revocation Period”), during which time I may revoke my acceptance of this
Release of Claims by notifying the Company, in writing, delivered to the Company
at its principal executive office, marked for the attention of its Chief Human
Resources Officer. To be effective, such revocation must be received by the
Company on or prior to the seventh (7th) calendar day following the execution of
this Release of Claims. Provided that the Release of Claims is executed and I do
not revoke it during the Revocation Period, the eighth (8th) day following the
date on which this Release of Claims is executed shall be its effective date
(the “Release Effective Date”). I acknowledge and agree that if I revoke this
Release of Claims during the Revocation Period, this Release of Claims will be
null and void and of no effect, and neither the Company nor any other member of
the Company Group will have any obligations to pay me the Consideration.

The provisions of this Release of Claims shall be binding upon my heirs,
executors, administrators, legal personal representatives, and assigns. If any
provision of this Release of Claims shall be held by any court of competent
jurisdiction to be illegal, void, or unenforceable, such provision shall be of
no force or effect. The illegality or unenforceability of such provision,
however, shall have no effect upon and shall not impair the enforceability of
any other provision of this Release of Claims.

EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THIS RELEASE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH FEDERAL LAW AND THE LAWS OF THE STATE OF NEW YORK,
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN THAT STATE WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS.



--------------------------------------------------------------------------------

 

[Name]   Dated:  

 